NUMBER 13-13-00400-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

SCOTT SAMUEL MEYER,                                                      Appellant,


                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                 On appeal from the 207th District Court of
                          Comal County, Texas.


                       MEMORANDUM OPINION
              Before Justices Garza, Benavides and Perkes
                Memorandum Opinion by Justice Garza

      A jury found appellant, Scott Samuel Meyer, guilty of theft under $1500, with two

prior convictions, a state-jail felony offense.     See TEX. PENAL CODE ANN. §

31.03(e)(3)(4)(D) (West, Westlaw through 2013 3d C.S.).      At punishment, appellant
pleaded “true” to six enhancement paragraphs, enhancing his punishment level to a

second-degree felony, and the jury assessed punishment at eighteen years’

imprisonment. See TEX. PENAL CODE ANN. §§ 12.425, 12.33 (West, Westlaw through

2013 3d C.S.). We affirm.

                                          I. ANDERS BRIEF1

        Appellant’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and has

concluded that there is no reversible error. See Anders v. California, 386 U.S. 738 (1967);

High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel has

informed this Court that he has (1) examined the record and has found no arguable

grounds to advance on appeal, (2) served copies of the brief and motion to withdraw on

appellant, and (3) informed appellant of his right to review the record and to file a pro se

response.2 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d 503, 510 n.3

(Tex. Crim. App. 1991). After several extensions granted by this Court, appellant filed a

pro se response on February 18, 2014. See In re Schulman, 252 S.W.3d 403, 409 n.23

(Tex. Crim. App. 2008).

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the



        1 This appeal was transferred from the Third Court of Appeals to this Court pursuant to a docket
equalization order issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West,
Westlaw through 2013 3d C.S.).

        2 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.–Waco 1997, no pet.)).


                                                    2
proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, counsel’s brief, and appellant’s

pro se response, and find that the appeal is wholly frivolous and without merit. See

Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005) (“Due to the nature of

Anders briefs, by indicating in the opinion it considered the issues raised in the brief and

reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.

                                        III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has filed a motion to withdraw as

his appellate counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no

pet.) (“If an attorney believes the appeal is frivolous, he must withdraw from representing

the appellant. To withdraw from representation, the appointed attorney must file a motion

to withdraw accompanied by a brief showing the appellate court that the appeal is

frivolous.”) (citations omitted)). We grant the motion to withdraw.

        We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgment to appellant and advise him of his right to file a petition

for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d
3  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the clerk of the Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and should comply with the requirements of Texas Rule of Appellate Procedure 68.4, see TEX. R. APP. P.
68.4.


                                                       3
at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                             ________________________
                                             DORI CONTRERAS GARZA,
                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
8th day of May, 2014.




                                         4